Name: Council Regulation (EEC) No 649/80 of 17 March 1980 laying down the rules for carrying out the registration of petroleum product imports in the European Community provided for by Regulation (EEC) No 1893/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 3 . 80 Official Journal of the European Communities No L 73/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 649/80 of 17 March 1980 laying down the rules (or carrying out the registration of petroleum product imports in the European Community provided for by Regulation (EEC) No 1893/79 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof, Having regard to the proposal from the Commission , Whereas in Regulation (EEC) No 1 893/79 (') the Council introduced registration for crude oil and/or petroleum product imports in the Community ; whereas it reserved the right to lay down, after closer examination , in a supplementary Regulation , rules for carrying out such registration ; whereas these rules should therefore be laid down ; Whereas in Regulation (EEC) No 2592/79 (2 ) the Council laid down the rules for registering crude oil ; Whereas it is necessary to harmonize the arrange ­ ments for the implementation of this Regulation with those to be adopted by other industrialized countries, corresponding to different prices, each consignment shall be the subject of a separate declaration . 2 . ' Imports' shall mean any quantity of the petro ­ leum products listed in Article 3 which enters the customs territory of a Member State from either a third country or another Member State of the Commu ­ nity for purposes other than transit . Article 2 For the purposes of Article 1 of Regulation (EEC) No 1893/79, the characteristics of each import of petro ­ leum products into a Member State shall include :  the designation of the petroleum product,  the point of customs clearance,  the date of import,  the origin or the earliest known point of loading,  the quantity,  the cif prices actually paid,  the type of transaction (i.e. whether subject to a continuing supply arrangement or not and whether between associate companies or not). Article 3 The list of petroleum products to be declared is as follows :  naphtha,  premium petrol ,  regular petrol ,  gas oil (heating oil /automative diesel oil),  regular sulphur fuel oil &gt; 1 % ,  regular sulphur fuel oil &lt; 1 % ,  kerosene/kerosene turbo fuel . HAS ADOPTED THIS REGULATION : Article 1 1 . The data which all persons or undertakings are obliged to communicate to a Member State pursuant to Article 1 of Regulation (EEC) No 1893/79 shall relate to each import of at least 2 000 tonnes of any one of the petroleum products listed in Article 3 of this Regulation . Any import broken down into separate consignments for transport purposes shall be regarded as a single import if a single price is charged . Where an import of a single product is declared as having been broken down into separate consignments (') OJ No L 220, 30 . 8 . 1979 , p . 1 . ( 2 ) OJ No L 297, 24. 11 . 1 979 , p . 1 . No L 73/2 Official Journal of the European Communities 19 . 3 . 80 Article 4 The data referred to in Articles 1 , 2 and 3 shall be forwarded to the Member State concerned in respect of each period not exceeding one month . Article 5 The information which Member States are obliged to communicate to the Commission pursuant to Article 2 of Regulation (EEC) No 1893/79 shall be forwarded within one month of the end of each month referred to in Article 4 of this Regulation . This information shall consist, for each type of petroleum product, of an aggregation of the data which the Member States receive from persons and undertakings . For each type of petroleum product, the information shall comprise in respect of the quantities referred to in Article 1 ( 1 ) :  the designation of the petroleum product,  the classification of types of petroleum products according to origin or to the earliest known point of loading, distinguishing between the European Community as a whole and third countries as a whole only,  the quantity,  the average prices,  the maximum and minimum prices,  the type of transaction whether between associate companies or not,  the number of persons or undertakings . Article 6 1 . The Commission shall analyze and communi ­ cate to the Member States each month the informa ­ tion gathered pursuant to Article 5 . 2. The Member States and the Commission shall consult at regular intervals at the request of a Member State or on the initiative of the Commission . These consultations shall relate in particular to the Commis ­ sion communications referred to in paragraph 1 . Consultations may be organized with international organizations and third countries which have set up similar information systems . Article 7 1 . The data communicated pursuant to Article 1 and the information provided for in Article 5 shall be confidential . This provision shall not, however, prevent the distribu ­ tion of data in terms which do not disclose details relating to individual undertakings (i.e. in terms which refer to at least three undertakings). 2 . The information forwarded to the Commission on the basis of Article 5 and the communications referred to in Article 6 ( 1 ) may be used only for the purposes of Article 6 (2). 3 . The Member States shall also send the Commis ­ sion a list of the persons and undertakings who communicate to them the data referred to in Articles 1 and 2 . 4 . If the Commission notes, in the information communicated to it by the Member States in accor ­ dance with Article 5, the existence of anomalies or inconsistencies which prevent it from obtaining a true picture of developments in the conditions under which imports have taken place, it may ask the Member States to permit it to acquaint itself with the appropriate unaggregated data supplied by the under ­ takings and with the calculation and assessment proce ­ dures used to arrive at the aggregated data . Article 8 The Commission shall , after consulting the Member States, adopt the arrangements for implementing this Regulation . Article 9 This Regulation shall expire on 31 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 March 1980 . For the Council The President J. SANTER